Citation Nr: 1020998	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1985 to November 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2008, the Board remanded the issue of entitlement to 
service connection for a psychiatric disorder for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDING OF FACT

Competent medical evidence indicates that the Veteran 
currently has bipolar disorder that is at least as likely as 
not related to his active military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, 
no further discussion of VCAA compliance is necessary.

Analysis  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran asserts that he has a psychiatric disorder- 
namely bipolar disorder-that began during or as a result of 
his active service in the United States Army.

Service treatment records show no diagnosis or treatment 
related to a psychiatric disorder during service.  At his 
separation examination in 1992, the Veteran denied having 
depression, excessive worry, or nervous trouble of any sort.  
According to the Veteran's April 2004 claim, submitted by his 
representative, the Veteran had 2 or 3 disciplinary actions 
during service for problems with alcohol and rehabilitation 
issues.  The Veteran's personnel record was obtained and does 
not contain any entries reflecting disciplinary action.  
However, a July 1991 treatment record does note that the 
Veteran had an alcohol incident while in Korea.  

A little over a year after the Veteran's separation from 
service he was hospitalized at a VA facility and diagnosed 
with bipolar disorder, manic phase.  In total, the Veteran 
was hospitalized twice in 1994 for bipolar disorder.  
According to the hospitalization reports, which appear to 
have been prepared based on statements from the Veteran and 
his father, upon return to the United States after his tour 
in Saudi Arabia, the Veteran did not show any type of 
emotion, even when seeing his newborn daughter.  The Veteran 
was reportedly very quiet and did not talk about anything 
that happened in the war.  He also slept a lot, gained 
weight, and was very seclusive and withdrawn.  After some 
time, the Veteran's behavior completely changed and he was 
extremely anxious and nervous; not sleeping for many hours.  
The Veteran reported that at that time his thoughts were 
racing in his head.  He would go out and spend a lot of money 
and he was hyperverbal and hyperactive.  Private treatment 
records from this time period and a statement written by the 
Veteran's father also reflect a similar history. 

According to a VA social survey conducted in September 1994, 
the Veteran's wife at the time noted that upon his return 
from the Persian Gulf, he was quiet, depressed, did not want 
to do anything, had initial sleep disturbance, decreased 
appetite, lost interest in doing things, and had diminished 
sexual drive and was quite irritable.  He was withdrawn and 
he did not show any interest in his newborn daughter or other 
people.  He felt worthless and had decreased concentration.  
He would come home from work, watch television and go to bed.  
Prior to his hospital admission in January 1994, there was a 
difference in his pattern of behavior:  he was "wired."  He 
was driven to do things.  He talked more, could not sit 
still, spent money inappropriately, was easily distractible, 
and had a decreased need for sleep.  At work, he was 
distracted to the point his employer warned him of this.   
 
The Veteran was afforded a VA examination in October 1994.  
During the examination, the Veteran reported that he had a 
long history of alcohol abuse on and off and got some 
treatment in Korea for this.  After an interview and 
examination, the physician diagnosed the Veteran with bipolar 
disorder and alcohol abuse, both in remission.  

In a September 2004 letter, a VA psychiatrist who had treated 
the Veteran for bipolar disorder for the past 7 years noted 
that in reviewing the Veteran's psychiatric/psychosocial 
history, it was clear that during the latter part of his stay 
in the U.S. Army and within a few months of discharge from 
the Army, the Veteran suffered from psychiatric symptoms like 
sad mood, isolation alternating with expansive mood, spending 
sprees, and rage.  According to the psychiatrist, the 
symptoms indicate that the Veteran suffered from bipolar 
disorder during his stay in the Army and right after his 
discharge.  

The Veteran was again hospitalized for bipolar disorder in 
May 2006.  

The Veteran was afforded a VA examination in March 2010.  
After an interview and examination, a psychologist diagnosed 
the Veteran with bipolar one disorder, in partial remission 
with medication.  According to the psychologist, bipolar 
disorder is characterized as a genetically based condition 
that is precipitated by some form of stressor event in a 
person's lifetime usually occurring in early adulthood.  The 
psychologist noted that it was difficult to understand how 
the Veteran's bipolar disorder could be related to his active 
military service as the first documented mental health issue 
was not until 2 years after service was completed.  However, 
he also noted that it is possible that the Veteran's 
experience in the service could have made him more vulnerable 
to the development of a bipolar disorder and in that way 
contributed to the eventual expression of a bipolar condition 
such that it is at least as likely as not that his 
experiences in the service are related to the eventual 
manifestation of a significant bipolar disorder.  

In this case, medical evidence clearly indicates that the 
Veteran currently has bipolar disorder.  Reports from the 
Veteran and his father and wife, made shortly after the 
Veteran's discharge from service, indicate that the Veteran 
displayed observable symptoms such as a sad mood and 
isolating behavior during the later part of his service and 
thereafter.  According to a VA psychiatrist, these symptoms 
indicate that the Veteran suffered from bipolar disorder 
during his stay in the Army and right after his discharge.  
According to a VA psychologist, the Veteran's experiences in 
service made him more vulnerable to the development of a 
bipolar disorder and are at least as likely as not related to 
the eventual manifestation of a significant bipolar disorder.  
While there is some discrepancy in the medical evidence 
(i.e., whether the Veteran had bipolar disorder in service 
versus service left the Veteran more vulnerable to the 
development of bipolar disorder), both VA medical 
professionals who have offered opinions in this case have 
indicated that the Veteran's current bipolar disorder is 
related to his active military service.  This evidence is 
uncontroverted.  

Given the above, service connection for bipolar disorder is 
warranted.  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


